 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 SARKIS K. SEMERDJIAN,                                 Case No.: 2:18-cv-00692-APG-VCF

 4         Plaintiff                                           Order for Status Report

 5 v.

 6 GEICO CASUALTY COMPANY,

 7         Defendant

 8        IT IS ORDERED that the parties shall file a status report regarding arbitration on or

 9 before October 2, 2019.

10        DATED this 9th day of September, 2019.

11

12
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
